973 So.2d 515 (2007)
Kenneth James KENDRICK, Petitioner,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Respondent.
No. 1D07-4099.
District Court of Appeal of Florida, First District.
December 17, 2007.
Rehearing Denied February 7, 2008.
*516 Kenneth James Kendrick, pro se, Petitioner.
No appearance for Respondent.
PER CURIAM.
The petition for writ of mandamus and the motion for replevin are denied as procedurally barred. See Baldwin v. Crosby, 905 So.2d 250 (Fla. 1st DCA 2005).
BROWNING, C.J., KAHN and ROBERTS, JJ., concur.